




Exhibit 10.02


[*] Confidential treatment requested




CONFIDENTIAL TREATMENT REQUESTED, CERTAIN PORTIONS OF THIS
DOCUMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATEMENT AND, WHERE APPLCIABLE, HAVE BEEN MARKED
WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE.  THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISION




AMENDMENT NO. 2
TO
SUPPLY AGREEMENT
    
This Amendment No. 2 to the Supply Agreement (the “Amendment”) is made as of
August 23, 2012 (“Amendment Effective Date”) by and between Shutterfly, Inc.
(“Shutterfly”), a Delaware corporation with offices at 2800 Bridge Parkway,
Redwood City, CA 94065 and FUJIFILM North America Corporation (“Fujifilm”), a
New York corporation with offices at 200 Summit Lake Drive, Valhalla. New York
10595.


WHEREAS, the parties have entered into that certain Supply Agreement dated as of
April 20, 2007 and Amendment No.1 to Supply Agreement dated as of March 29, 2010
(collectively, the “Agreement”) and desire to amend the Agreement as provided in
this Amendment;


WHEREAS, the parties desire to amend the terms of the Agreement;


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


l.    Amendment of Agreement. The following amendments to the Agreement are
hereby made:
(a) Section 1.1 of the Supply Agreement entitled “Term” is amended by adding
the following language:



“Shutterfly and Fujifilm agree that as of the expiration of the current term of
the Agreement on March 29, 2013, the Agreement shall renew for a period from
March 30, 2013 through August 31, 2015.”


(b) Section 2(a) of the Supply Agreement entitled “Paper and Chemistry” is
amended by adding the following language at the end of such section:


“Reference is made to that certain Fulfillment Agreement between Shutterfly and
Fujifilm dated as of June 23, 2007 as amended on September 1, 2008, March 29,
20l0 and August _, 2012 (the “Fulfillment Agreement”). If from the Amendment
Effective Date on, Shutterfly continuously sends at least [*] of its U.S.-based
fulfillment of silver halide prints to Fujifilm pursuant to the terms of the
Fulfillment Agreement, the prices for Paper and Chemistry will be limited to a
[*] increase on March 30, 2013 and another [*] increase on March 30, 2014. If
Shutterfly and its affiliates do not continuously send at least [*] of all of
its U.S.-based fulfillment of silver halide prints to Fujifilm during the Term,
Fujifilm may in its discretion increase the prices for Paper and Chemistry by
more than [*] at any time on or after March 30, 2013. For purposes of this
Agreement, the term “continuously” means that the monthly number of Shutterfly's
U.S-based silver halide prints which are sent to Fujifilm must be at least equal
to [*] of all silver halide prints that are ordered through Shutterfly and its
affiliates during the same calendar month. If Shutterfly falls below the
required minimum of [*] of all silver halide

1

--------------------------------------------------------------------------------




prints sent to Fuji film in any particular calendar month during the Term,
Shutterfly may make up the difference in the following calendar month during the
Term by increasing the volume of silver halide prints sent to Fujifilm during
such calendar month in order to make up the volume difference from the previous
calendar month.


If Fujifilm increases prices for Paper and Chemistry by more than the permitted
[*] increments described in this Section 2(a), Shutterfly may purchase Paper
and/or Chemistry from vendors other than Fujifilm. For purposes of clarity, the
current prices for Paper and Chemistry as of the Amendment Effective Date are
set forth in Exhibit B included in Amendment No. 1 to the Supply Agreement, and
the increased prices for Paper and Chemistry beginning on March 30, 2013
(assuming a [*]% increase) are attached to this Amendment as Exhibit B.”


2.     Survival of Terms. Except as otherwise amended in this Amendment, all
provisions of the Agreement shall remain in full force and effect.


3.     Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


4.     Severability. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
Amendment Effective Date.


SHUTTERFLY, INC.                FUJIFILM NORTH AMERICA
CORPORATION




Signature: /s/ Charlotte Falla____________        Signature: /s/ Go
Miyazaki_____________


Name (Print) Charlotte Falla            Name (Print) Go Miyazaki


Title: VP Legal & General Counsel            Title:    President


Date: 9/11/12                    Date: 8/31/12    

2

--------------------------------------------------------------------------------








EXHIBIT B
CONFIDENTIAL SHUTTERFLY.COM




CHEMICAL PRICES
Fujifilm Material #
Fujifilm Description
Invoice Unit
Unit Makes/Contains
Shipping Configuration
Invoice Net
[*]
[*]
Bottle
100 Tablets
BT [Each]
[*]
[*]
[*]
Carton
2 x 111/125 M2
CAR [Each]
[*]
[*]
[*]
Carton
2 x 3.7 L Mix
CAR [Carton Each]
[*]
[*]
[*]
Carton
2 x 3.7 L Mix
CAR [Carton Each]
[*]



[*]
[*]
1 Gallon Bottle
 
 
[*]
[*]
[*]
55 Gallon Drum
7,040 Gallons
DR [4 Drums/Pallet]
[*]
[*]
[*]
55 Gallon Drum
212 Gallons
DR [4 Drums/Pallet]
[*]
[*]
[*]
55 Gallon Drum
220 Gallons
DR [4 Drums/Pallet]
[*]
[*]
[*]
55 Gallon Drum
220 Gallons
DR [4 Drums/Pallet]
[*]



COLOR PAPER PRICES
Fujifilm Material #
Fujifilm Description
Invoice Unit
Unit Makes/Contains
Shipping Configuration
Invoice Net
[*]
[*]
ROL
2 ROL per Carton
84 ROL per Pallet
[*]
[*]
[*]
ROL
2 ROL per Carton
84 ROL per Pallet
[*]
[*]
[*]
ROL
Bulk (no Carton)
54 ROL per Pallet
[*]
[*]
[*]
ROL
Bulk (no Carton)
54 ROL per Pallet
[*]
[*]
[*]
ROL
Bulk (no Carton)
63 ROL per Pallet
[*]
[*]
[*]
ROL
Bulk (no Carton)
63 ROL per Pallet
[*]
[*]
[*]
ROL
2 ROL per Carton
60 ROL per Pallet
[*]
[*]
[*]
ROL
2 ROL per Carton
60 ROL per Pallet
[*]
[*]
[*]
ROL
1 ROL per Carton
24 ROL per Pallet
[*]




3